 [logo.jpg] Alteon





Alteon Inc.
6 Campus Drive · Parsippany, NJ 07054
(201) 934-5000 · Fax: (201) 934-8880
www.alteon.com

 
February 1, 2007


 
Mr. Noah Berkowitz
20 Disbrow Circle
New Rochelle, New York 10804


Dear Dr. Berkowitz:


This letter will confirm certain matters related to your employment by Alteon
Inc. (the "Company") and shall constitute an amendment to your Employment
Agreement with HaptoGuard Inc. dated as of March 1, 2005, as assumed by the
Company (the "Employment Agreement").


Section 2.1 of your Employment Agreement (“Salary Base”) is amended to indicate
that your base salary for calendar year 2007 shall be at the rate of $264,000
per annum, retroactive to January 1, 2007, payable in equal semi-monthly
installments (the “Executive’s Salary”). The Executive’s Salary shall be
reviewed by the Board annually in accordance with the Company's compensation
program and the Board shall negotiate the Executive’s Salary based upon the
performance of the Company and the Executive.


Section 2.2 of your Employment Agreement (“Incentive Compensation”) is amended
to indicate that the Executive shall be entitled to bonuses as follows
(“Bonus”):
 
(a) In accordance with the Company's compensation program, the Executive will
also be granted an annual cash bonus of up to 35% of the Executive’s Salary for
that year based on meeting certain milestones and/or objectives. The annual
milestones as well as the specific percentage of the total bonus each specific
milestone will represent shall be established by the Board of Directors within
sixty (60) days of the beginning of the applicable fiscal year.


Section 6.6 of your Employment Agreement (“Entire Agreement; Amendments”) is
amended to include this letter as part of the “entire agreement,” with respect
to the subject matter of your employment by the Company. Except as modified by
this letter, the terms of your Employment Agreement shall remain in full force
and effect.
 


If the foregoing is acceptable to you, please indicate your agreement by signing
and returning the enclosed copy of this letter.
 

--------------------------------------------------------------------------------


 

Noah Berkowitz, M.D., Ph.D. 
 February 1, 2007
Letter Agreement 
 Page 2

 
 






Sincerely,






/s/ Wayne P. Yetter  
Wayne P. Yetter
Compensation Committee Chairman


 
 
Accepted and agreed this
1st day of February 2007

 
/s/ Noah Berkowitz, M.D., Ph.D.
Noah Berkowitz, M.D., Ph.D.

